In a proceeding for an accounting of the executors of the estate of the decedent Ogden C. Noel, the objectant appeals from so much of an order of the Surrogat’e Court, Westchester County (Brewster, S.), dated March 30, 1987, as dismissed certain of her objections.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the appellant.
The Surrogate’s dismissal of the challenged objections was appropriate, as these objections referred to the alleged misappropriation and waste of assets owned by the decedent during his lifetime and prior to the appointment of a conservatrix to oversee his affairs. The Surrogate properly construed a previous order of the Supreme Court, Albany County (Conway, J.), which judicially settled the accounts of the conservatrix upon the death of the decedent, as having disposed of the objections *99set forth by the instant objectant in that proceeding which were virtually identical to those she now raises in the present proceeding (see generally, Schuylkill Fuel Corp. v Nieberg Realty Corp., 250 NY 304). Moreover, the objectant’s claim that the failure to hold a hearing with respect to her objections amounts to a denial of due process is without merit, as she had received notice of and exercised her opportunity to be heard in prior extensive litigation regarding all aspects of the decedent’s affairs. Rubin, J. P., Kooper, Sullivan and Balletta, JJ., concur.